ROBERTS, Justice.
Our consideration of the record, briefs and arguments in this cause leads us to the conclusion that the order of the Judge of Industrial Claims is supported by competent substantial evidence and comports with the essential requirements of law. United States Casualty Co. v. Maryland Casualty Co., 55 So.2d 741 (Fla.1951). The Industrial Commission, thefefore, was in error when it reversed the order. Hence the ruling of the Industrial Commission is quashed with directions to reinstate the order of the Judge of Industrial Claims dated August 21, 1968. Attorney’s fees for petitioner’s attorney are granted in the sum of $350.00.
It is so ordered.
ERVIN, C. J., and DREW, ADKINS and BOYD, JJ., concur.